Johnsen, J.,
concurring.
It may be desirable to eliminate the possibility of any confusion from a reading of the dissenting opinion filed since the majority opinion was adopted.
The majority opinion does not hold, as the dissenting opinion implies, that the game commission is authorized to go onto plaintiff’s lands or the lands of any other person, place signs thereon, and deprive the owners of, or interfere with, the use of a portion thereof, no matter how slight, without compensation. On the contrary, the opinion expressly states: “If any markers or signs should be attempted to be put on plaintiffs’ land that amounted to a taking or damaging of their property, plaintiffs would, of course, be entitled to compensation.”
Equally untenable is the view that the legislature has directed the game commission to violate the Constitution and to attempt to place signs upon private property without compensation. A direction “to place suitable signs showing the boundaries of the refuge and on all roads leading there-into” is hardly a' mandate to go upon private property, place signs thereon, and ignore constitutional rights to compensation. If it is necessary that any such signs be *445placed, on private property, the legislature has by other means provided funds for carrying on the work of the game commission and has declared that “All funds rendered available by law * * * may be used by it in administering and developing said resources.” Comp. St. Supp. 1939, sec. 81-6505.
A simple illustration may serve to demonstrate the fallacy that has been indulged in. If it can be contended that the statute here involved is unconstitutional because it does not specifically instruct the game commission to make payment of any obligation that may arise out of this phase of its activities, the argument must ultimately reach the logical absurdity of contending’that a statute, such as that which imposes upon the clerk of the supreme court the duty to have the opinions of the court published in official reports, and to have them printed, is unconstitutional because it does not specifically instruct him to see that payment is made for the printing.